Exhibit 10.1

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of November 3, 2017 (this
“Agreement”), is made among Cempra, Inc., a Delaware corporation (the
“Company”), Vatera Healthcare Partners LLC, a Delaware limited liability company
(the “Vatera Shareholder”), and the other shareholders of the Company set forth
on the signature pages hereto (the “Other Shareholders” and, together with the
Vatera Shareholder, the “Shareholders” or individually a “Shareholder”).

A. On August 8, 2017, the Company, Castle Acquisition Corp., a Delaware
corporation and wholly owned subsidiary of the Company (“Merger Sub”) and
Melinta Therapeutics, Inc., a Delaware corporation (“Melinta”), entered into an
Agreement and Plan of Merger and Reorganization (as amended on each of
September 6, 2017 and October 24, 2017, and as may be further amended from time
to time, the “Merger Agreement”), pursuant to which Merger Sub merged with and
into Melinta, with Melinta as the surviving company and a wholly owned
subsidiary of the Company (the “Merger”).

B. In connection with the Merger and pursuant to the Merger Agreement the
Shareholders acquired Castle Common Stock (as defined in the Merger Agreement)
(“Company Common Stock”).

C. In order to induce the Shareholders to adopt and approve the Merger Agreement
and approve the Merger and other transactions contemplated in the Merger
Agreement, the Company has agreed to provide the registration rights set forth
in this Agreement.

D. Capitalized terms used in this Agreement and set forth in Section 9 are used
as defined in Section 9.

Now, therefore, the parties hereto agree as follows:

1. Mandatory Shelf Registration.

(a) The Company agrees to file with the SEC as soon as reasonably practicable,
but in no event later than 90 calendar days following the date hereof, a shelf
Registration Statement on Form S-3 or such other form under the Securities Act
then available to the Company providing for the resale pursuant to Rule 415 from
time to time by the Vatera Shareholder of any and all Registrable Securities
held by the Vatera Shareholder (the “Mandatory Shelf Registration Statement”).
The Company agrees to use its commercially reasonable efforts to cause the
Mandatory Shelf Registration Statement to be declared effective by the SEC
within 90 calendar days after the initial date of filing thereof.

(b) The Company shall use its commercially reasonable efforts to cause the
Mandatory Shelf Registration Statement to remain continuously effective until
the earliest of (A) the sale pursuant to a registration statement of all of the
Registrable Securities covered by the Mandatory Shelf Registration Statement,
(B) the sale, transfer or other disposition pursuant to Rule 144 of all of the
Registrable Securities covered by the Mandatory Shelf Registration



--------------------------------------------------------------------------------

Statement, (C) such time as the Registrable Securities covered by the Mandatory
Shelf Registration Statement that are not held by Affiliates of the Company are,
in the opinion of counsel to the Company, eligible for resale pursuant to Rule
144 so long as the Company is current in its 1934 Act reporting, if so required
by Rule 144, (D) such time as all of the Registrable Securities covered by the
Mandatory Shelf Registration Statement have been sold to the Company or any of
its subsidiaries or (E) the fifth anniversary of the effective date of the
Mandatory Shelf Registration Statement. The Mandatory Shelf Registration
Statement shall provide for the resale of Registrable Securities from time to
time, and pursuant to any method or combination of methods legally available to,
and requested by, the Vatera Shareholder. The Company will pay all Registration
Expenses incurred in connection with any registration pursuant to this
Section 1.

(c) If the Vatera Shareholder intends to distribute Registrable Securities under
the Mandatory Shelf Registration Statement by means of an underwritten offering,
the Vatera Shareholder will so advise the Company. In such event, the Vatera
Shareholder will have the right to select one bookrunner for the offering,
provided that such bookrunner is reasonably satisfactory to the Company. In
connection with each underwritten resale of Registrable Securities under the
Mandatory Shelf Registration Statement, the Company shall cause there to be Full
Cooperation. The Vatera Shareholder shall be entitled to no more than two
underwritten offerings under the Mandatory Shelf Registration Statement; and in
no event shall the Vatera Shareholder be entitled to request an underwritten
offering until after the six month anniversary of the date hereof.

2. Piggyback Registrations.

(a) Right to Piggyback. At any time after the date hereof, whenever the Company
proposes to register shares of Company Common Stock (“Common Shares”) (other
than pursuant to (i) registrations on Form S-8 or any similar form(s) solely for
registration of securities in connection with an employee benefit plan or
dividend reinvestment plan, (ii) registrations on Form S-4 or any similar
form(s) solely for registration of securities in connection with a business
combination, or (iii) a Mandatory Shelf Registration Statement), whether for its
own account or for the account of one or more securityholders of the Company,
and the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to the Shareholders of its intention to effect such a
registration and will include in such registration all Registrable Securities
with respect to which the Company has received a written request for inclusion
therein within 15 days after the date of the Company’s notice (a “Piggyback
Registration”). Once a Shareholder has made such a written request, it may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth (5th) day prior to the anticipated effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration initiated
by it and covered by this Section 2 prior to the effectiveness of such
registration, whether or not any Shareholder has elected to include Registrable
Securities in such registration, and except for the obligation to pay
Registration Expenses pursuant to Section 2(c) the Company will have no
liability to the Shareholders in connection with such termination or withdrawal.

 

- 2 -



--------------------------------------------------------------------------------

(b) Underwritten Registration. If the registration referred to in Section 2(a)
is proposed to be underwritten, the Company will so advise the Shareholders in
the written notice given pursuant to Section 2(a). In such event, the right of
any Shareholder to registration pursuant to this Section 2 will be conditioned
upon such Shareholder’s participation in such underwriting and the inclusion of
such Shareholder’s Registrable Securities in the underwriting, and each such
Shareholder will (together with the Company and the other holders distributing
their securities through such underwriting) enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company. If any such Shareholder disapproves of the terms of
the underwriting, it may elect to withdraw therefrom by written notice to the
Company and the managing underwriter.

(c) Piggyback Registration Expenses. Except to the extent prohibited by
applicable law, the Company will pay all Registration Expenses in connection
with any Piggyback Registration, whether or not any registration or prospectus
becomes effective or final.

(d) Priority on Primary Registrations. If a Piggyback Registration relates to an
underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold without adversely affecting the marketability of the offering, including
the price at which such securities can be sold, the Company will include in such
registration the maximum number of securities that in the opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering, including the price at which such securities can be sold, which
securities will be so included in the following order of priority: (i) first,
the securities the Company proposes to sell, (ii) second, the Registrable
Securities and Prior Holder Securities requested to be included in such
registration, pro rata among the Shareholders and the Prior Holders of such
securities on the basis of the number of Registrable Securities and Prior Holder
Securities so requested to be included therein owned by each such holder or in
such other manner as they may agree, and (iii) third, other securities requested
to be included in such registration.

(e) Priority on Secondary Registrations. If a Piggyback Registration relates
solely to an underwritten secondary registration on behalf of other holders of
the Company’s securities, and the managing underwriters advise the Company that
in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold without adversely affecting
the marketability of the offering, including the price at which such securities
can be sold, the Company will include in such registration the maximum number of
securities that in the opinion of such underwriters can be sold without
adversely affecting the marketability of the offering, including the price at
which such securities can be sold, which securities will be so included in the
following order of priority: (i) first, (A) the securities requested to be
included therein by the holders requesting such registration and (B) the
Registrable Securities and Prior Holder Securities pro rata among the holders
thereof on the basis of the number of securities so requested to be included
therein owned by each such holder or in such other manner as they may agree, and
(iii) third, other securities requested to be included in such registration.

 

- 3 -



--------------------------------------------------------------------------------

3. Registration Procedures. Whenever a Shareholder has requested that any
Registrable Securities be registered pursuant to this Agreement (or in
connection with the Mandatory Shelf Registration Statement), the Company will
use its commercially reasonable efforts to effect the registration and sale of
such Registrable Securities in accordance with the intended method of
disposition thereof. Without limiting the generality of the foregoing, the
Company will, as expeditiously as commercially reasonable:

(a) prepare and (except with respect to the Mandatory Shelf Registration
Statement) file with the SEC a Registration Statement with respect to such
Registrable Securities, make all required filings with the National Association
of Securities Dealers and thereafter use its commercially reasonable efforts to
cause such Registration Statement to become effective; provided, that before
filing a Registration Statement or any amendments or supplements thereto, the
Company will furnish to one firm of counsel selected by the Vatera Shareholder
copies of all such documents proposed to be filed. The Company will not file any
Registration Statement or amendment or post-effective amendment or supplement to
such Registration Statement to which such counsel will have reasonably objected
in writing on the grounds that such amendment or supplement does not comply in
all material respects with the requirements of the 1933 Act or of the rules or
regulations thereunder;

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (i) not less than six months or, if such
Registration Statement relates to an underwritten offering, such longer period
as in the opinion of counsel for the underwriters a prospectus is required by
law to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer or (ii) such shorter period as will terminate when all of
the securities covered by such Registration Statement have been disposed of in
accordance with the intended methods of disposition by the Shareholders set
forth in such Registration Statement (but in any event not before the expiration
of any longer period required under the 1933 Act), and to comply with the
provisions of the 1933 Act with respect to the disposition of all securities
covered by such Registration Statement until such time as all of such securities
have been disposed of in accordance with the intended methods of disposition by
the Shareholders set forth in such Registration Statement;

(c) furnish to the Shareholders such number of copies, without charge, of such
Registration Statement, each amendment and supplement thereto, including each
preliminary prospectus, final prospectus, all exhibits and other documents filed
therewith and such other documents as the Shareholders may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by the
Shareholders;

(d) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Shareholders reasonably request and do any and all other
acts and things that may be necessary or reasonably advisable to enable the
Shareholders to consummate the disposition in such jurisdictions of the
Registrable Securities owned by the Shareholders (provided, that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subsection,
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction);

 

- 4 -



--------------------------------------------------------------------------------

(e) use its commercially reasonable efforts to cause all Registrable Securities
covered by such Registration Statement to be registered with or approved by such
other governmental agencies, authorities or self-regulatory bodies as may be
necessary or reasonably advisable in light of the business and operations of the
Company to enable the Shareholders to consummate the disposition of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof;

(f) immediately notify the Shareholders and any underwriter(s), at any time when
a prospectus relating thereto is required to be delivered under the 1933 Act, of
the occurrence of any event which will have the result that, the prospectus
contains an untrue statement of a material fact or omits to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made;

(g) notify the Shareholders (i) when the prospectus or any prospectus supplement
or post-effective amendment has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements to such
registration statement or to amend or to supplement such prospectus or for
additional information and (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such registration statement or the initiation of
any proceedings for any of such purposes;

(h) use its commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which Common Shares are
then listed;

(i) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;

(j) enter into such customary agreements (including underwriting agreements with
customary provisions) and take all such other actions as the Shareholders or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;

(k) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months beginning with the first day of the Company’s
first full calendar quarter after the effective date of the Registration
Statement, which earnings statement will satisfy the provisions of Section 10(a)
of the 1933 Act and Rule 158 thereunder;

(l) make available for inspection by the Shareholders, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by a Shareholder or underwriter,
all financial and other records, pertinent corporate documents and documents
relating to the business of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by a Shareholder or any such underwriter, attorney,
accountant or agent in connection with such Registration Statement; provided,
that such Shareholder will, and will use its commercially reasonable efforts to
cause each such underwriter, accountant or other agent to enter into a customary
confidentiality agreement in form and substance reasonably satisfactory to the
Company; provided further, that such confidentiality agreement will not contain
terms that would prohibit any such Person from complying with its obligations
under applicable law or Nasdaq rules;

 

- 5 -



--------------------------------------------------------------------------------

(m) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use its commercially
reasonable efforts promptly to obtain the withdrawal of such order;

(n) enter into such agreements and take such other actions as the Shareholders
or the underwriters reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities, including, without limitation,
preparing for and participating in such number of “road shows” and all such
other customary selling efforts as the underwriters reasonably request in order
to expedite or facilitate such disposition;

(o) if such registration relates to an underwritten offering, obtain a comfort
letter, addressed to the Shareholders (and, if such registration includes an
underwritten public offering to the underwriters of such offering), signed by
the Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by comfort letters;

(p) if such registration relates to an underwritten offering, provide a legal
opinion of the Company’s outside counsel, addressed to the underwriters of any
underwritten public offering, with respect to the Registration Statement and
prospectus in customary form and covering such matters of the type customarily
covered by legal opinions of such nature;

(q) if such registration relates to an underwritten offering, furnish to the
Shareholders such information and assistance as the Shareholders may reasonably
request in connection with any “due diligence” effort which the Shareholders
deem appropriate; and

(r) use its commercially reasonable efforts to take or cause to be taken all
other actions, and do and cause to be done all other things, necessary or
reasonably advisable to effect the registration of such Registrable Securities
contemplated hereby.

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus used in connection therewith, that refers to the
Shareholders by name, or otherwise identifies the Shareholders as the holders of
any securities of the Company, without the consent of each such Shareholder,
such consent not to be unreasonably withheld or delayed; unless such disclosure
is required by law.

The Company may require the Shareholders to furnish the Company with such
information regarding the Shareholders and pertinent to the disclosure
requirements relating to the registration and the distribution of such
securities as the Company may from time to time reasonably request in writing.

 

- 6 -



--------------------------------------------------------------------------------

4. Registration Expenses.

(a) Except as otherwise provided for herein, all expenses incidental to the
Company’s performance of or compliance with this Agreement, including, without
limitation, all registration and filing fees (including SEC registration and
National Association of Securities Dealers filing fees), fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger and delivery expenses, transfer agent’s and
registrar’s fees, cost of distributing prospectuses in preliminary and final
form, as well as any supplements thereto, and fees and disbursements of counsel
for the Company and all independent certified public accountants, underwriters
and other Persons retained by the Company (all such expenses, “Registration
Expenses”), will be borne by the Company. In addition, the Company will, in any
event, pay its internal expenses (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expenses of any annual audit or quarterly review, the expenses of
any liability insurance and the expenses and fees for listing the securities to
be registered on each securities exchange or automatic quotation system on which
similar securities issued by the Company are then listed (including Nasdaq).
Notwithstanding the foregoing, all Selling Expenses will be borne by the holders
of the securities so registered pro rata on the basis of the number of their
shares so registered.

(b) In connection with the Mandatory Shelf Registration Statement and each
Piggyback Registration, the Company will reimburse the Shareholders for
reasonable fees and disbursements, in an amount not to exceed $25,000, of one
law firm, chosen by the Vatera Shareholder.

5. Indemnification.

(a) The Company agrees to indemnify and hold harmless, and hereby does indemnify
and hold harmless, each Shareholder, its affiliates and their respective
officers, directors and partners and each Person who controls each Shareholder
(within the meaning of the 1933 Act) against, and pay and reimburse such holder,
affiliate, director, officer or partner or controlling person for any losses,
claims, damages, expenses, liabilities, joint or several, to which such holder
or any such affiliate, director, officer or partner or controlling person may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in any Registration
Statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto, or any “issuer free writing prospectus” (as defined in 1933
Act Rule 433), (ii) any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(iii) any violation or alleged violation by the Company of any rule or
regulation promulgated under the 1933 Act, the 1934 Act, the National
Association of Securities Dealers or any state securities laws applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration, and the Company will pay and reimburse each
Shareholder and each such affiliate, director, officer, partner and controlling
person for the legal fees and expenses of one counsel, and any other nonlegal
expenses, actually and reasonably incurred by them in connection with
investigating, defending or settling any such loss, claim, liability, action or
proceeding or (iv) the failure to include, at the time of pricing any offering,
the information required by Sections 12(a)(2) and 17(a)(2) of the 1933 Act;
provided, that the Company will not be liable in any such case to the extent
that any such loss, claim, damage, expense, liability (or action or proceeding
in respect

 

- 7 -



--------------------------------------------------------------------------------

thereof) or expense arises out of or is based upon an untrue statement or
alleged untrue statement, or omission or alleged omission, made in such
Registration Statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished to the Company by a
Shareholder expressly for use therein or by such Shareholder’s failure to
deliver, to the extent required by law and except to the extent such failure
results from a failure by the Company to comply with Section 3(f), a copy of the
Registration Statement or prospectus or any amendments or supplements thereto
after the Company has furnished the Shareholders with a sufficient number of
copies of the same. In connection with an underwritten offering, the Company, if
requested, will indemnify such underwriters, their officers and directors and
each Person who controls such underwriters (within the meaning of the 1933 Act)
to at least the same extent as provided above with respect to the
indemnification of the Shareholders.

(b) In connection with any Registration Statement in which any Shareholder is
participating, such Shareholder will furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or prospectus and will indemnify and hold harmless
the Company, its directors and officers, each other Person who controls the
Company (within the meaning of the 1933 Act) and each underwriter (to the extent
required by such underwriter) against any losses, claims, damages, expenses,
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof), joint or several, to which the Company or any such director or
officer, any such underwriter or controlling person may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages, liabilities,
actions or proceedings arise out of or are based upon (i) any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or in any application or (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is made in such Registration Statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon and in conformity with written information
prepared and furnished to the Company by such Shareholder expressly for use
therein, and such Shareholder will reimburse the Company and each such director,
officer, underwriter and controlling Person for any legal or any other expenses
actually and reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, liability, action or proceeding;
provided, that the obligation to indemnify and hold harmless will be individual
and several to such Shareholder and will be limited to the amount of net
proceeds received by such Shareholder from the sale of Registrable Securities
pursuant to such Registration Statement.

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party will not
be subject to any liability for any settlement made by the indemnified party
without its prior written consent (but such consent will not be unreasonably
withheld). An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and

 

- 8 -



--------------------------------------------------------------------------------

expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. Failure to give prompt written notice shall not release the indemnifying
party from its obligations hereunder except to the extent that such indemnifying
party is materially prejudiced as a result of such failure to give notice.

(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

(e) If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
will contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relevant
fault of the indemnifying party and the indemnified party will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount a Shareholder will be obligated to contribute pursuant to this
Section 5(e) will be limited to an amount equal to the net proceeds to such
Shareholder of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute (less the aggregate
amount of any damages which such Shareholder has otherwise been required to pay
in respect of such loss, claim, damage, expense, liability or action or any
substantially similar loss, claim, damage, expense, liability or action arising
from the sale of such Registrable Securities).

6. Participation in Underwritten Registrations.

(a) No Shareholder may participate in any registration hereunder that is
underwritten unless it (i) agrees to sell its Registrable Securities on the
basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriter(s); provided, that a Shareholder will not
be required to sell more than the number of Registrable Securities that it has
requested the Company to include in any registration), (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (iii) cooperates with the Company’s reasonable
requests in connection with such registration or qualification (it being
understood that the Company’s failure to perform its obligations hereunder,
which failure is caused by such

 

- 9 -



--------------------------------------------------------------------------------

Shareholder’s failure to cooperate, will not constitute a breach by the Company
of this Agreement). Notwithstanding the foregoing, a Shareholder will not be
required to agree to any indemnification obligations on the part of such
Shareholder that are materially greater than its obligations pursuant to
Section 6(b).

(b) Each Shareholder agrees that, if it is participating in any registration
hereunder, upon receipt of any notice from the Company of the happening of any
event of the kind described in subsection 3(f) above, such Shareholder will
forthwith discontinue the disposition of its Registrable Securities pursuant to
the Registration Statement until it receives copies of a supplemented or amended
prospectus as contemplated by such Section 3(f). In the event the Company gives
any such notice, the applicable time period during which a Registration
Statement is to remain effective will be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
this Section 6(b) to and including the date when such Shareholder will have
received the copies of the supplemented or amended prospectus contemplated by
Section 3(f).

7. Rule 144; Legend Removal.

(a) Facilitation of Sales Pursuant to Rule 144. The Company covenants to the
Shareholders that to the extent it shall be required to do so under the 1934
Act, the Company shall use its commercially reasonable efforts to (i) timely
file the reports required to be filed by it under the 1934 Act or the 1933 Act
(including the reports under Sections 13 and 15(d) of the 1934 Act referred to
in subparagraph (c)(1) of Rule 144), and (ii) make and keep public information
available as those terms are understood and defined in Rule 144 under the 1933
Act, all to the extent required from time to time to enable the Shareholders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144. Upon the request of any
Shareholder in connection with its sale pursuant to Rule 144, the Company shall
deliver to such Shareholder a written statement as to whether it has complied
with such requirements.

(b) Availability of Rule 144 Not Excuse for Obligations. The fact that any
Shareholder may become eligible to sell its Registrable Securities pursuant to
Rule 144 shall not (i) cause such Securities to cease to be Registrable
Securities or (ii) excuse the Company’s obligations set forth in this Agreement.

(c) Upon request of any Shareholder, upon receipt by the Company of an opinion
of counsel reasonably satisfactory to the Company to the effect that such legend
is no longer required under the 1933 Act and applicable state laws, the Company
shall promptly cause any legend affixed to any Registrable Securities to be
removed from any certificate for any Registrable Securities, including by
providing any opinion of counsel to the Company that may be reasonably required
by the transfer agent to effect such removal.

8. Term. This Agreement will be effective as of the date hereof and will
continue in effect thereafter until the earliest of (a) its termination by the
consent of the Vatera Shareholder or its successor(s) in interest, (b) the date
on which the Vatera Shareholder or its successor(s) in interest holds a number
of shares of Company Common Stock equal to or less than 10% of the total number
of shares of Company Common Stock issued and outstanding (on a non-fully diluted
basis) and (c) the dissolution, liquidation or winding up of the Company.

 

- 10 -



--------------------------------------------------------------------------------

9. Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
provided that, for purposes of this Agreement, the Company shall not be deemed
an Affiliate of any Shareholder, and no Shareholder shall be deemed an Affiliate
of the Company. For purposes of this definition, when used with respect to any
Person, “control” means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings.

“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
to close.

“Full Cooperation” means, in connection with any underwritten offering, where,
in addition to the cooperation otherwise required by this Agreement, (a) members
of senior management of the Company (including the chief executive officer and
chief financial officer) reasonably cooperate with the underwriter(s) in
connection therewith and make themselves reasonably available to participate in
“road-shows” and other customary marketing activities in such locations
(domestic and foreign) as reasonably recommended by the underwriter(s)
(including one-on-one meetings with prospective purchasers of the Registrable
Securities) and (b) the Company prepares preliminary and final prospectuses for
use in connection therewith containing such additional information as reasonably
requested by the underwriter(s) (in additional to the minimum amount of
information required by law, rule or regulation).

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

“Prior Holder” means a “Holder” as defined in the Prior Registration Rights
Agreements.

“Prior Holder Securities” means those securities that constitute “Registrable
Securities” under the Prior Registration Rights Agreements.

“Prior Registration Rights Agreements” means the Registration Rights Agreement,
dated February 8, 2011, by and among the Company and the persons set forth on
Exhibit A attached thereto.

 

- 11 -



--------------------------------------------------------------------------------

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the 1933 Act,
and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which a Shareholder notifies the Company of its intention to offer
Registrable Securities.

“Registrable Securities” means (i) any Common Shares issued or delivered to the
Shareholders pursuant to the Merger Agreement, (ii) any Common Shares issuable
upon exercise of any warrants held by the Shareholders that were assumed by the
Company pursuant to the Merger Agreement or (iii) any Common Shares issued or
issuable with respect to the shares referred to in the foregoing clauses (i) and
(ii) by way of a share dividend or share split or in exchange for or upon
conversion of such shares or otherwise in connection with a combination of
shares, recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization. As to any particular securities
constituting Registrable Securities, such securities will cease to be
Registrable Securities when (x) they have been effectively registered or
qualified for sale by prospectus filed under the 1933 Act and disposed of in
accordance with the Registration Statement covering them, (y) subject to
Section 7(b), such Registrable Security has been sold by a Shareholder pursuant
to Rule 144 under circumstances in which any legend borne by such Registrable
Security relating to restrictions on transferability thereof, under the 1933 Act
or otherwise, is removed by the Company; or (z) such Registrable Security shall
cease to be outstanding. For purposes of this Agreement, a Person will be deemed
to be a holder of Registrable Securities whenever such Person has the right to
acquire directly or indirectly such Registrable Securities (upon conversion,
exercise or exchange in connection with a transfer of securities or otherwise,
but disregarding any restrictions or limitations upon the exercise of such
right), whether or not such acquisition has actually been effected.

“Registration Statement” means the prospectus and other documents filed with the
SEC to effect a registration under the 1933 Act.

“Rule 144” means Rule 144 under the 1933 Act or any successor or similar rule as
may be enacted by the SEC from time to time, as in effect from time to time.

“SEC” means the Securities and Exchange Commission.

“Selling Expenses” means all underwriting discounts, fees, selling commissions
and related out-of-pocket expenses of and underwriters and such underwriters’
counsel and transfer taxes applicable to the sale of Registrable Securities
hereunder.

10. Miscellaneous.

(a) No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities that is more favorable or is
inconsistent or conflicts with or violates the rights granted to any Shareholder
in this Agreement.

(b) Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto will have the right to equitable relief, including
specific performance and injunctive relief, in addition to all of its other
rights and remedies at law or in equity, to enforce the provisions of this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(c) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only by the written consent of the
Company and the Vatera Shareholder.

(d) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, that a Shareholder may not assign or otherwise
transfer its rights or obligations under this Agreement to any other Person
without the prior written consent of the Company; provided, further, that no
such prior written consent shall be required for an assignment to an affiliate
of a Shareholder.

(e) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

(f) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.

(g) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(h) Governing Law. This Agreement and the rights and duties of the parties
hereto hereunder shall be governed by and construed in accordance with laws of
the State of Delaware, without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules are not mandatorily
applicable by statute and would require or permit the application of the laws of
another jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in the Court of
Chancery of the State of Delaware, or, to the extent such court does not have
subject matter jurisdiction, the Superior Court of the State of Delaware or the
United States District Court for the District of Delaware, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereinafter have to the laying of the venue of any such
suit, action or proceeding which is brought in any such court has been brought
in an inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 10(k) shall
be deemed effective service of process on such party.

 

- 13 -



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO HERBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

(i) Further Assurances. Each of the parties hereto shall execute such documents
and other papers and perform such further acts as may be reasonably required or
advisable to carry out the provisions of this Agreement and the transactions
contemplated hereby.

(j) Organizational Documents. Notwithstanding anything to the contrary herein,
all applicable provisions of the Company’s bylaws and certificate of
incorporation (the “Organizational Documents”) shall apply to this Agreement and
any actions taken hereunder as if set forth herein, and any conflict between the
Organizational Documents and this Agreement shall be resolved in favor of the
provisions of the Organizational Documents. If any conflict between this
Agreement and the Organizational Documents interferes in any material respect
with the exercise of any right or remedy hereunder, the Company shall use its
commercially reasonable efforts to facilitate the exercise of such right or
remedy without conflict with the Organizational Documents.

(k) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via facsimile to the number set out below, if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), (c) the day following the day (except if not
a Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight air courier service, (d) when
transmitted via e-mail (including via attached pdf document) to the e-mail
address set out below, if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid) or
(e) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties as applicable, at the address, facsimile number or e-mail address set
forth below:

To the Company:

Cempra, Inc.

6320 Quadrangle Drive, Suite 360

Chapel Hill, NC 27517

Telephone: (919) 313-6601

Fax: (984) 209-4577

Attention: David Zaccardelli

 

- 14 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice to the Company) to:

Skadden, Arps, Slate, Meagher & Flom LLP

500 Boylston Street

Boston, Massachusetts 02116

Telephone: (617) 573-4850

Fax: (617) 573-4822

Attention: Graham Robinson

To the Vatera Shareholder:

c/o Vatera Holdings, LLC

499 Park Avenue; 23rd Floor

New York, NY 10022

Telephone: 212-590-2950

Fax: 212-590-2951

E-mail: kferro@vateragroup.com; cgonzalo@vateragroup.com; akim@vateragroup.com;
legal@vateragroup.com

Attention: Kevin Ferro

                 Cecilia Gonzalo

                 Anna Kim

                 Legal Department

with a copy (which shall not constitute notice to the Vatera Shareholder) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Telephone: (212) 728-8000

Fax: (212) 728-9867

Attention: Gordon Caplan, Esq.

                 Sean M. Ewen, Esq.

; or to the other Shareholders, at such address set forth on the signature pages
hereto; or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

(l) Entire Agreement. This Agreement, together with the Organizational
Documents, contains the entire agreement among the parties hereto with respect
to the subject matter hereof and supersedes and replaces all other prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof.

(m) No Waivers; Third Party Beneficiary Rights. No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative

 

- 15 -



--------------------------------------------------------------------------------

and not exclusive of any rights or remedies provided by law. Nothing in this
Agreement, express or implied, is intended to confer on any Person (other than
the parties hereto and any permitted transferee under Section 10(e) hereof) its
heirs, successors, legal representatives or permitted assigns, any rights,
remedies, obligations or liabilities under this Agreement

[Remainder of this page left intentionally blank.]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

CEMPRA, INC. By:  

/s/ David Zaccardelli

Name:   David Zaccardelli Title:   Acting Chief Executive Officer Vatera
Shareholder VATERA HEALTHCARE PARTNERS LLC By: Vatera Holdings LLC, as manager
By:  

/s/ Kevin Ferro

  Name: Kevin Ferro   Title: CEO



--------------------------------------------------------------------------------

Other Shareholders LUPA GmbH By:  

/s/ Bernhard Nüller

Name:   Title:   Notice Address:



--------------------------------------------------------------------------------

JWC RIB-X LLC By:  

/s/ Christopher Eklund

Name:   Christopher Eklund Title:   Managing Director Notice Address:



--------------------------------------------------------------------------------

MALIN LIFE SCIENCES HOLDINGS LIMITED By:  

/s/ Darragh Lyons

Name:   Darragh Lyons Title:   Director Notice Address:



--------------------------------------------------------------------------------

FALCON FLIGHT LLC

By: TDM VENTURES LLC,

its Managing Member

By:  

/s/ Erik S. Akhund

Name:   Title:   Notice Address: